DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III (Fig.6A) in the reply filed on 02/24/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo (U.S. 2014/0167106 A1, hereinafter refer to Salcedo).
Regarding Claim 1: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability (see Salcedo, Figs.4C and 9 as shown above and ¶ [0003]), the semiconductor die comprising:


    PNG
    media_image1.png
    516
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    903
    media_image2.png
    Greyscale

VDD) and a second pad (VSS) (see Salcedo, Figs.4C and 9 as shown above);
a core circuit (23/24) electrically connected to the first pad (VDD) (see Salcedo, Figs.4C and 9 as shown above); and
a stacked thyristor protection device (12/13) configured to protect the core circuit (6/7) from electrical overstress, the stacked thyristor protection device (12/13) including a first thyristor (13) and a resistive thyristor (12) electrically connected in a stack between the first pad (VDD) and the second pad (VSS) (see Salcedo, Figs.4C and 9 as shown above, Fig.1, and ¶ [0029]),
wherein the resistive thyristor (12) includes a PNP bipolar transistor (62) and a NPN bipolar transistor (53) that are cross-coupled, and an electrical connection between a collector of the PNP bipolar transistor (62) and a collector of the NPN bipolar transistor (53) (see Salcedo, Figs.4C and 9 as shown above, Fig.11A, and ¶ [0056]).
Regarding Claim 2: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 1 as above. Salcedo further teaches wherein the first thyristor (13) and the resistive thyristor (12) are formed in a monolithic stacked thyristor structure (see Salcedo, Figs.4C and 9 as shown above).
Regarding Claim 3: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 1 as above. Salcedo further teaches wherein the stacked thyristor protection device (12/13) further includes a first p-type semiconductor well region (PW) (42) configured to operate as a base of the 52/53), and a first n-type semiconductor well region (NW) (43) adjacent to the first PW (42) and configured to operate as a base of the PNP bipolar transistor (61/62) (see Salcedo, Figs.4C and 9 as shown above, Fig.11A, and ¶ [0056]).
Regarding Claim 4: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 3 as above. Salcedo further teaches wherein the electrical connection is configured to bypass a semiconductor interface between the first PW (42) and the first NW (43) (see Salcedo, Figs.4C and 9 as shown above).
Regarding Claim 5: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 3 as above. Salcedo further teaches wherein a p-type active (P+) region in the first PW (42) and an n-type active (N+) region in the first NW (43), the electrical connection including a metal conductor connecting the P+ region to the N+ region (see Salcedo, Figs.4C and 9 as shown above).
Regarding Claim 6: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 3 as above. Salcedo further teaches wherein a P+ cathode region and an N+ cathode region in the first PW (42) and electrically connected to a cathode terminal of the resistive thyristor (12), and a P+ anode region and an N+ anode region in the first NW (43) and electrically connected to an anode terminal of the resistive thyristor (12) (see Salcedo, Figs.4C and 9 as shown above and Fig.11A).
Regarding Claim 7: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 6 as above. Salcedo 42) and an N+ collector region in the first NW (43), the electrical connection including a metal conductor connecting the P+ collector region to the N+ collector region (see Salcedo, Figs.4C and 9 as shown above and Fig.11A).
Regarding Claim 8: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 7 as above. Salcedo further teaches wherein a field plate structure (46/PM) between at least one: (i) the P+ anode region and the N+ anode region; (ii) the P+ cathode region and the N+ cathode region; (iii) the N+ cathode region and the P+ collector region; or (iv) the P+ anode region and the N+ collector region (see Salcedo, Figs.4C and 9 as shown above and Fig.11A).
Regarding Claim 9: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 3 as above. Salcedo further teaches wherein the first thyristor (13) includes a P+ anode region formed in a second NW and an N+ cathode region formed in a second PW (42) (see Salcedo, Figs.4C and 9 as shown above and Fig.11A).
Regarding Claim 10: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 3 as above. Salcedo further teaches wherein the resistive thyristor (13) includes a low current path through the first NW (43), the electrical connection, and the first PW (42), and a high current path through a semiconductor interface between the first PW (42) and the first NW (43
Regarding Claim 11: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 1 as above. Salcedo further teaches wherein the first pad (VDD) is a signal pad and the second pad (VSS) is a ground pad (see Salcedo, Figs.4C and 9 as shown above and Fig.11A).
Regarding Claim 12: Salcedo discloses a resistive thyristor (see Salcedo, Figs.4C and 9 as shown above and ¶ [0003]) comprising:
an anode terminal (VDD) and a cathode terminal (VSS) (see Salcedo, Figs.4C and 9 as shown above);
an n-type semiconductor well region (NW) (43) configured to operate as a base of a PNP bipolar transistor (61/62), wherein the NW comprises a p-type active (P+) anode region connected to the anode terminal (VDD) and configured to operate as an emitter of the PNP bipolar transistor (61/62), an n-type active (N+) anode region connected to the anode terminal (VDD), and an N+ bypass region (see Salcedo, Figs.4C and 9 as shown above and Fig.11A);
a p-type semiconductor well region (PW) (42) configured to operate as a base of an NPN bipolar transistor (52/53) that is cross-coupled to the PNP bipolar transistor (61/62), wherein the PW (42) comprises an N+ cathode region connected to the cathode terminal (VSS) and configured to operate as an emitter of the NPN bipolar transistor (52/53), a P+ cathode terminal connected to the cathode terminal (VSS), and a P+ bypass region (see Salcedo, Figs.4C and 9 as shown above and Fig.11A); and
a metal conductor connecting the P+ bypass region to the N+ bypass region such that a collector of the PNP bipolar transistor (61/62) is connected to a collector of 52/53) (see Salcedo, Figs.4C and 9 as shown above and Fig.11A).
Regarding Claim 13: Salcedo discloses a stacked thyristor protection device (12/13) for protecting a high data rate interface (see Salcedo, Figs.4C and 9 as shown above and ¶ [0003]), the stacked thyristor protection device comprising:
a first thyristor (13) including an anode (VDD) and a cathode (VSS) (see Salcedo, Figs.4C and 9 as shown above and Fig.11A); and 
a resistive thyristor (12) including an anode (VDD) and a cathode (VSS), the anode (VDD) of the resistive thyristor (12) electrically connected to the cathode (VSS) of the first thyristor (13) (see Salcedo, Figs.4C and 9 as shown above and Fig.11A),
wherein the resistive thyristor (12) includes a PNP bipolar transistor (62) and a NPN bipolar transistor (53) that are cross-coupled, and an electrical connection between a collector of the PNP bipolar transistor (62) and a collector of the NPN bipolar transistor (63) (see Salcedo, Figs.4C and 9 as shown above, Fig.11A, and ¶ [0056]). 
Regarding Claim 14: Salcedo discloses a stacked thyristor protection device (12/13) for protecting a high data rate interface as set forth in claim 13 as above. Salcedo further teaches wherein a first p-type semiconductor well region (PW) (42) configured to operate as a base of the NPN bipolar transistor (52/53), and a first n-type semiconductor well region (NW) (43) adjacent to the first PW (42) and configured to operate as a base of the PNP bipolar transistor (61/62
Regarding Claim 15: Salcedo discloses a stacked thyristor protection device (12/13) for protecting a high data rate interface as set forth in claim 14 as above. Salcedo further teaches wherein the electrical connection is configured to bypass a semiconductor interface between the first PW (42) and the first NW (43) (see Salcedo, Figs.4C and 9 as shown above and Fig.11A).
Regarding Claim 16: Salcedo discloses a stacked thyristor protection device (12/13) for protecting a high data rate interface as set forth in claim 14 as above. Salcedo further teaches wherein a p-type active (P+) region in the first PW (42) and an n-type active (N+) region in the first NW (43), the electrical connection including a metal conductor connecting the P+ region to the N+ region (see Salcedo, Figs.4C and 9 as shown above and Fig.11A).
Regarding Claim 17: Salcedo discloses a stacked thyristor protection device (12/13) for protecting a high data rate interface as set forth in claim 16 as above. Salcedo further teaches wherein a P+ cathode region and an N+ cathode region in the first PW (42) and electrically connected to the cathode of the resistive thyristor (12), a P+ anode region and an N+ anode region in the first NW (43) and electrically connected to the anode (VDD) of the resistive thyristor (12), and a P+ collector region in the first PW (42) and an N+ collector region in the first NW (43), the electrical connection including a metal conductor connecting the P+ collector region to the N+ collector region (see Salcedo, Figs.4C and 9 as shown above and Fig.11A).
Regarding Claim 18: Salcedo discloses a stacked thyristor protection device (12/13) for protecting a high data rate interface as set forth in claim 17 as above. Salcedo further teaches wherein a field plate structure (46/PM) between at least one: (i) 
Regarding Claim 19: Salcedo discloses a stacked thyristor protection device (12/13) for protecting a high data rate interface as set forth in claim 14 as above. Salcedo further teaches wherein the first thyristor (13) includes a P+ anode region formed in a second NW (43) and an N+ cathode region formed in a second PW (42) (see Salcedo, Figs.4C and 9 as shown above and Fig.11A).
Regarding Claim 20: Salcedo discloses a stacked thyristor protection device (12/13) for protecting a high data rate interface as set forth in claim 14 as above. Salcedo further teaches wherein the resistive thyristor (12) includes a low current path through the first NW (43), the electrical connection, and the first PW (42), and a high current path through a semiconductor interface between the first PW (42) and the first NW (43) (see Salcedo, Figs.4C and 9 as shown above and Fig.11A).
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo et al. (U.S. 2016/0300830 A1, hereinafter refer to Salcedo ‘830).
Regarding Claim 1: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability (see Salcedo ‘830, Figs.11 and 13 as shown below and ¶ [0001]), the semiconductor die comprising:

    PNG
    media_image3.png
    491
    628
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    445
    1006
    media_image4.png
    Greyscale

a first pad (VDD/T2) and a second pad (VSS/T1) (see Salcedo ‘830, Figs.11 and 13 as shown above and ¶ [0069]);
1024) electrically connected to the first pad (VDD/T2) (see Salcedo ‘830, Figs.11 and 13 as shown above); and
a stacked thyristor protection device (1004/1050) configured to protect the core circuit (1024) from electrical overstress, the stacked thyristor protection device (1004/1050) including a first thyristor (1050) and a resistive thyristor (1004) electrically connected in a stack between the first pad (VDD/T2) and the second pad (VSS/T1) (see Salcedo ‘830, Figs.11 and 13 as shown above),
wherein the resistive thyristor (1004) includes a PNP bipolar transistor (270/278) and a NPN bipolar transistor (274) that are cross-coupled, and an electrical connection between a collector of the PNP bipolar transistor (270/278) and a collector of the NPN bipolar transistor (274) (see Salcedo ‘830, Figs.11 and 13 as shown above and ¶ [0059]).
Regarding Claim 2: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 1 as above. Salcedo further teaches wherein the first thyristor (1050) and the resistive thyristor (1004) are formed in a monolithic stacked thyristor structure (see Salcedo ‘830, Figs.11 and 13 as shown above).
Regarding Claim 3: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 1 as above. Salcedo further teaches wherein the stacked thyristor protection device (1004/1050) further includes a first p-type semiconductor well region (PW) (1304) configured to operate as a base of the NPN bipolar transistor, and a first n-type semiconductor well region (NW) 1308) adjacent to the first PW (1304) and configured to operate as a base of the PNP bipolar transistor (see Salcedo ‘830, Figs.11 and 13 as shown above). 
Regarding Claim 4: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 3 as above. Salcedo further teaches wherein the electrical connection is configured to bypass a semiconductor interface between the first PW (1304) and the first NW (1308) (see Salcedo ‘830, Figs.11 and 13 as shown above).
Regarding Claim 5: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 3 as above. Salcedo further teaches wherein a p-type active (P+) region in the first PW (1304) and an n-type active (N+) region in the first NW (1308), the electrical connection including a metal conductor connecting the P+ region to the N+ region (see Salcedo ‘830, Figs.11 and 13 as shown above).
Regarding Claim 6: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 3 as above. Salcedo further teaches wherein a P+ cathode region and an N+ cathode region in the first PW (1304) and electrically connected to a cathode terminal of the resistive thyristor (1050), and a P+ anode region and an N+ anode region in the first NW (1308) and electrically connected to an anode terminal of the resistive thyristor (1050) (see Salcedo ‘830, Figs.11 and 13 as shown above).
Note: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114.II 
Regarding Claim 7: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 6 as above. Salcedo further teaches wherein a P+ collector region in the first PW (1304) and an N+ collector region in the first NW (1308), the electrical connection including a metal conductor connecting the P+ collector region to the N+ collector region (see Salcedo ‘830, Figs.11 and 13 as shown above).
Note: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114.II 
Regarding Claim 8: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 7 as above. Salcedo further teaches wherein a field plate structure (1320) between at least one: (i) the P+ anode region and the N+ anode region; (ii) the P+ cathode region and the N+ cathode region; (iii) the N+ cathode region and the P+ collector region; or (iv) the P+ anode region and the N+ collector region (see Salcedo ‘830, Figs.11 and 13 as shown above).
Regarding Claim 10: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 3 as above. Salcedo further teaches wherein the resistive thyristor (1004) includes a low current path through the first NW (1308), the electrical connection, and the first PW (1304), and a high 1304) and the first NW (1308) (see Salcedo ‘830, Figs.11 and 13 as shown above).
Regarding Claim 11: Salcedo discloses a semiconductor die with high-voltage tolerance and high current handling capability as set forth in claim 1 as above. Salcedo further teaches wherein the first pad (VDD/T2) is a signal pad and the second pad (VSS/T1) is a ground pad (see Salcedo ‘830, Figs.11 and 13 as shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BITEW A DINKE/Primary Examiner, Art Unit 2896